FILED
                                                     United States Court of Appeals
                                                             Tenth Circuit
                        UNITED STATES CO URT O F APPEALS
                                                                        July 9, 2007
                             FO R TH E TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

    THOM AS E. SCHERER,

           Plaintiff,

    v.

    M ERCK & CO., INC.; DAV ID R.
    B ARRY /U N ITED STA TES O F
    AM ERICA ; STA TE O F KANSAS,                          No. 06-3295
                                                    (D.C. No. 05-CV-2019-CM )
          Defendants-Appellees,                              (D . Kan.)


    C HA RLES M . WILSO N ,

         M ovant-Appellant.



                              OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.


         Charles M . W ilson sought to intervene as a pro se plaintiff in this action.

After the district court dismissed the only claim over which there was federal




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
jurisdiction, it declined to exercise supplemental jurisdiction over the remaining

claims and remanded the case to state court. It therefore denied as moot certain

pending motions, including M r. W ilson’s motion to intervene. W e dismiss his

appeal for lack of jurisdiction.

                                          I.

      In December 2004 Thomas E. Scherer filed a pro se action in Kansas state

court against M erck & Co., Inc., the State of Kansas, and David R. Barry, a

physician employed by the United States Department of Veterans Affairs.

M r. Scherer alleged various claims arising out of his use of certain prescription

medications. The United States removed the action to federal district court and

filed a notice substituting itself as a defendant in place of Dr. Barry. It then filed

a motion to dismiss, asserting that the district court lacked subject-matter

jurisdiction over M r. Scherer’s claim against the United States because he had

failed to exhaust his administrative remedies. W hile the motion to dismiss was

pending, M r. W ilson filed in the district court a pro se document seeking to join

as a plaintiff in this case. The court construed the filing as a motion to intervene.

A magistrate judge issued a report and recommendation to deny M r. W ilson’s

motion. In an order dated January 18, 2006, the district court granted the United

States’ motion to dismiss, declined to exercise supplemental jurisdiction over the

remaining nonfederal claims, and remanded them to state court under 28 U.S.C.

§ 1447(c). In the same order it also held that M r. W ilson’s motion to intervene

                                          -2-
and the magistrate judge’s report and recommendation to deny that motion were

moot.

        M r. Scherer and M erck filed motions to reconsider the remand order. On

February 3, 2006, M r. W ilson filed a “M otion to Correct Clerical Error,”

contending that the district court’s transmittal of the action back to the state court

was premature in light of the automatic stay under Fed. R. Civ. P. 62. He also

filed a memorandum supporting reconsideration of the January 18 order, in which

he raised claims of error regarding the magistrate judge’s report and

recommendation on his motion to intervene. On August 7, 2006, the district court

held that under 28 U .S.C . § 1447(d) it did not have jurisdiction to review its ow n

remand order. Consequently, the district court held that M r. W ilson’s motion to

reconsider was moot in light of the court’s remand of the case to state court. The

district court also said that it could decline to consider the motion because

M r. W ilson had never been a party to the action. On August 17, 2006, M r.

W ilson filed a timely notice of appeal of the August 7 order and M erck has

moved to dismiss the appeal. 1




1
       M r. W ilson later filed another pleading, which the district court construed
as a motion for relief from judgment and denied as moot. He then filed a notice
appealing that order. This court docketed the appeal as case number 06-3375, but
later dismissed it when M r. W ilson failed to pay the filing fee.

                                          -3-
                                          II.

      On appeal M r. W ilson raises three issues: (1) he claims error in the district

court’s treatment of his notice to “join” the action as a motion to intervene; (2) he

objects to the district court clerk’s refusal to accept for filing his summons and

complaint in connection with his motion to intervene; and (3) he challenges the

m agistrate judge’s conclusion that no class had been certified in this case. He

seeks a remand to the district court, with a direction to certify the case as a class

action, as well as further consideration by the district court of his motion to join

the case as a coplaintiff.

      M r. W ilson can obtain the relief he seeks only upon a reversal of the

district court’s remand order. See In Re Bear River D rainage Dist., 267 F.2d 849,

851 (10th Cir. 1959) (relief sought in interlocutory appeal of denial of motion to

dismiss “will avail nothing as the remand order stands effective”). But this court

does not have jurisdiction to review that order. Under § 1447(d), “[a]n order

remanding a case to the State court from which it was removed is not review able

on appeal or otherwise.” Section 1447(d) precludes review of a remand order

entered on grounds permitted by § 1447(c), namely lack of subject-matter

jurisdiction or defects in the removal procedure. See M iller v. Lambeth, 443 F.3d

757, 759 (10th Cir. 2006). Because the record reveals that the district court’s




                                          -4-
remand order in this case was entered under § 1447(c) for lack of subject-matter

jurisdiction, we do not have jurisdiction to review it. 2

      Nor is there a jurisdictional basis for this court to review the district court’s

denial of M r. W ilson’s motion to reconsider separate from its remand order. W e

have previously noted that the better practice is for a district court not to dispose

of pending motions in connection with a remand order, but instead to remand with

the motions pending. See Kromer v. M cNabb, 308 F.2d 863, 865 (10th Cir.

1962); Bear River, 267 F.2d at 851. But when the district court rules on such a

motion–as it did in denying M r. W ilson’s motion to intervene as moot–this court

is without jurisdiction to review the district court’s action. “As the remand left

the district court without jurisdiction, an appeal to the court of appeals is a futile

thing. . . . In the circumstances there is nothing properly before us for review.”

Bear River, 267 F.2d at 851-52.

                                          III.

      W e conclude that we do not have jurisdiction to consider M r. W ilson’s

appeal. M erck’s motion to dismiss the appeal is therefore GRANTED and the




2
       M r. W ilson does not contend that any exception to the rule precluding
judicial review applies in this case. W e note that the action was not removed
under 28 U.S.C. § 1443. See Miller, 443 F.3d at 759 (appellate court can review
remand order in case that was removed under § 1443).

                                           -5-
appeal is DISM ISSED. All other pending motions are DENIED as moot.


                                               Entered for the Court



                                               Harris L Hartz
                                               Circuit Judge




                                     -6-